Citation Nr: 0112026	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  97-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of service-connected right knee 
chondromalacia, rated 20 percent disabling from February 29, 
1992, to March 26, 2000.

2.  Evaluation of service-connected right knee 
chondromalacia, with maltracking, limitation of motion and 
dislocated meniscus, rated 20 percent disabling from March 
27, 2000.

3.  Evaluation of instability attributable to service-
connected right knee chondromalacia, separately rated as 20 
percent disabling from March 27, 2000.

4.  Evaluation of service-connected left knee chondromalacia, 
with maltracking and limitation of motion, rated 20 percent 
disabling from February 29, 1992.

5.  Evaluation of instability attributable to service-
connected left knee chondromalacia, separately rated as 20 
percent disabling from March 27, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to February 
1992.

By a decision entered in December 1992, the RO granted 
service connection for post-operative residuals of a ligament 
repair of the right knee and retropatellar pain syndrome of 
the left knee, assigned evaluations therefor of 10 and zero 
percent, respectively, and denied service connection for 
defective hearing.  The ratings for knee disabilities were 
made effective from February 29, 1992.  The RO notified the 
veteran of its decision by letter dated in January 1993.  The 
RO informed him, among other things, that his award of VA 
disability compensation benefits would be offset to recoup 
separation pay he had received from the military. 

The veteran initiated a timely appeal of the RO's December 
1992 decision.  He expressed disagreement with the 
evaluations assigned for the service-connected knee 
disabilities, and with the denial of service connection for 
defective hearing.  He also expressed disagreement with the 
RO's determination that his VA disability compensation 
benefits should be offset to recoup military separation pay.  
A statement of the case (SOC) was furnished to the veteran in 
February 1993, addressing all four issues, and a substantive 
appeal was received in March 1993.  In February 1994, before 
the appeal was transferred to the Board of Veterans' Appeals 
(Board), the RO entered a decision granting service 
connection for defective hearing in the left ear, and 
assigning a zero percent (noncompensable) evaluation 
therefor.  The December 1992 decision was confirmed in all 
other material respects.

In June 1998, the Board entered a decision denying the 
veteran's claim that he was entitled to receive VA disability 
compensation benefits without regard to recoupment of 
military separation pay.  The three remaining claims on 
appeal were remanded for additional development.  In August 
1999, while the case was in remand status, the RO increased 
the rating for service-connected retropatellar pain syndrome 
of the left knee from zero to 10 percent, effective from July 
15, 1998.  The RO confirmed its prior determination on the 
two other pending claims, and returned the case to the Board 
in November 1999.

In February 2000, the Board entered a decision denying 
service connection for defective hearing in the right ear.  
The remaining claims-pertaining to the evaluations to be 
assigned for the veteran's service-connected knee 
disabilities-were remanded for further development.  In 
August 2000, while the case was in remand status, the RO 
entered a decision re-characterizing the veteran's knee 
disabilities, and awarding him increased benefits.  
Specifically, the RO assigned a 20 percent rating for right 
knee chondromalacia, from February 29, 1992, to March 26, 
2000; a 20 percent rating for right knee chondromalacia, with 
maltracking, limitation of motion and dislocated meniscus, 
from March 27, 2000; a separate 20 percent rating for 
instability attributable to right knee chondromalacia, from 
March 27, 2000; a 20 percent rating for left knee 
chondromalacia, with maltracking and limitation of motion, 
from February 29, 1992; and a separate 20 percent rating for 
instability attributable to left knee chondromalacia, from 
March 27, 2000.  The case was returned to the Board in 
January 2001, and the veteran's representative submitted a 
brief on appeal in March.


FINDINGS OF FACT

1.  During the period February 29, 1992, to March 26, 2000, 
the veteran's service-connected knee disabilities were 
manifested by tenderness, swelling, and pain.  The objective 
medical evidence from that period is completely negative for 
any findings of subluxation, lateral instability, or locking 
in either knee, and shows that he had disability, including 
weakness, excess fatigue, incoordination and pain, 
corresponding to a range of motion no worse than flexion 
limited to 60 degrees and extension limited to 15 degrees, 
bilaterally.

2.  Since March 27, 2000, the veteran's service-connected 
knee disabilities have been manifested by tenderness, 
swelling, pain, and mild to moderate subluxation and lateral 
instability.  The objective medical evidence from this period 
does not establish that his disabilities are manifested by 
frequent locking, and shows that he has disability, including 
weakness, excess fatigue, incoordination and pain, 
corresponding to a range of motion no worse than flexion 
limited to 60 degrees and extension limited to 15 degrees, 
bilaterally.


CONCLUSIONS OF LAW

1.  The veteran is entitled to no more than a 20 percent 
rating for right knee chondromalacia for the period February 
29, 1992, to March 26, 2000.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.68, 4.71 (Plate II), 4.71a (Diagnostic Codes 
5257, 5258, 5259, 5260, 5261), 4.118 (Diagnostic Codes 7803, 
7804, 7805) (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000); 
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 24, 
1997); VAOPGCPREC 16-92 (July 24, 1992).

2.  The veteran is entitled to no more than a 20 percent 
rating for right knee chondromalacia, with maltracking, 
limitation of motion and dislocated meniscus, for the period 
beginning March 27, 2000.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.68, 4.71 (Plate II), 4.71a (Diagnostic Codes 
5257, 5258, 5259, 5260, 5261), 4.118 (Diagnostic Codes 7803, 
7804, 7805) (2000); 

VAOPGCPREC 11-2000 (Nov. 27, 2000); VAOPGCPREC 9-98 (Aug. 14, 
1998); VAOPGCPREC 23-97 (July 24, 1997); VAOPGCPREC 16-92 
(July 24, 1992).

3.  The veteran is entitled to no more than a separate 20 
percent rating for instability attributable to right knee 
chondromalacia for the period beginning March 27, 2000.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.40, 4.45, 4.68, 4.71 
(Plate II), 4.71a (Diagnostic Codes 5257, 5258, 5259, 5260, 
5261), 4.118 (Diagnostic Codes 7803, 7804, 7805) (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000); VAOPGCPREC 9-98 (Aug. 14, 
1998); VAOPGCPREC 23-97 (July 24, 1997); VAOPGCPREC 16-92 
(July 24, 1992).

4.  The veteran is entitled to no more than a 20 percent 
rating for left knee chondromalacia, with maltracking and 
limitation of motion, for the period beginning February 29, 
1992.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.40, 4.45, 4.68, 
4.71 (Plate II), 4.71a (Diagnostic Codes 5257, 5258, 5259, 
5260, 5261), 4.118 (Diagnostic Codes 7803, 7804, 7805) 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000); VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 23-97 (July 24, 1997); VAOPGCPREC 
16-92 (July 24, 1992).

5.  The veteran is entitled to no more than a separate 20 
percent rating for instability attributable to left knee 
chondromalacia for the period beginning March 27, 2000.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.40, 4.45, 4.68, 4.71 
(Plate II), 4.71a (Diagnostic Codes 5257, 5258, 5259, 5260, 
5261), 4.118 (Diagnostic Codes 7803, 7804, 7805) (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000); VAOPGCPREC 9-98 (Aug. 14, 
1998); VAOPGCPREC 23-97 (July 24, 1997); VAOPGCPREC 16-92 
(July 24, 1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When the veteran was examined for service enlistment in May 
1981, his lower extremities were found to be normal.  In 
August 1981, he presented for treatment with complaints of 
left knee pain.  On clinical evaluation, it was noted that he 
had a chigger bite on his knee.

In February 1982, the veteran presented for treatment, 
complaining that his right knee had been sore for two days.  
The treatment record appears to indicate that he suffered 
trauma to the knee, that pulses and temperature in the 
extremity were normal, that he had no calf pain or deformity, 
and that functions were normal.

In April 1986, the veteran presented for treatment with 
complaints of weak and painful knees.  The treatment record 
appears to indicate that the pain had been present for three 
weeks or longer, that he had not suffered any trauma in the 
last 72 hours, that the temperature in the joints was not 
elevated, and that the knees were neither red nor swollen.  
An associated radiographic report indicates that the veteran 
had 3+ retropatellar crepitus, and that X-rays of the knees 
were negative.

In November 1986, the veteran underwent a periodic in-service 
examination.  His lower extremities were found to be normal.

In June 1987, the veteran presented for treatment with 
complaints of bilateral knee pain.  He reported that both 
knees had been aching for one year.  On clinical evaluation, 
there was no edema, discoloration, or effusion.  Collateral 
ligaments were intact, and he had a full range of motion with 
no crepitus.  Drawer, McMurray, and Apley's tests were 
negative, and the joints were noted to be intact from a 
neurovascular standpoint.

In July 1990, the veteran presented for treatment with 
complaints of knee and eye discomfort.  On clinical 
evaluation, it was noted that he had a full range of motion 
in his right knee with good stability and no tenderness.

In March 1991, the veteran presented for treatment with 
complaints of bilateral knee pain.  He reported that he had 
had the pain on and off for one year, and indicated that it 
was worse with activities such as stair climbing, knee bends, 
and prolonged sitting.  On clinical evaluation, he had 
tenderness at the medial aspect of the patellae.  He had good 
quadriceps, with some loss of the vastus medialis obliques.  
His knees were stable, with no effusion, and his gait was 
normal.  He had full range of motion.  There was no edema or 
erythema.  The initial  diagnostic assessment was that he had 
retropatellar pain syndrome.  The assessment was later 
changed to bilateral chondromalacia patella.

The veteran was again seen for evaluation of his knees in 
April 1991.  Examination at that time revealed tenderness 
over both patellae and 2+ crepitus.  There was no 
instability, and no swelling or effusion.  He had a full 
range of motion.  The diagnostic assessment was that he had 
chondromalacia of both patellae, greater on the right.

In June 1991, the veteran was seen for follow-up treatment of 
his knees.  It was noted that he had patellar pain, greater 
on the right, and that it was made worse with climbing 
stairs.  Clinical evaluation revealed +1/+2 crepitus in the 
right knee, and tenderness at the medial femoral condyle.  
The diagnostic assessment was that he had retropatellar pain 
syndrome.

The veteran was again seen for follow-up treatment in July 
1991.  Clinical evaluation at that time revealed that he had 
tender patellae, greater medially than laterally, and worse 
on the right.  His lateral femoral condyles were tender at 
+l, and he had 2+ to 3+ patellofemoral crepitus, bilaterally.  
The diagnostic assessment was that he had bilateral 
retropatellar pain syndrome.

In August 1991, the veteran underwent arthroscopy and an open 
lateral release on the right knee.  The pre-surgical 
diagnostic assessment was that he had malalignment of the 
right patellofemoral joint, and grade II chondromalacia of 
the right lateral femoral condyle and right patella.  He 
returned to duty two weeks after surgery, wearing a brace, 
and complained of soreness and giving way.  Clinical 
evaluation at that time revealed 3+ effusion, 2+ crepitus on 
range of motion, and well-healed wounds.  The right thigh had 
a somewhat smaller circumference than the left, and the right 
patella was definitely more medial than the left after 
surgery.  It was noted that the early result of the surgery 
was equivocal.

In November 1991, the veteran was seen for further follow-up 
of his right knee.  He complained of giving way and numbness 
at the medial aspect of the right ankle on flexion of the 
knee.  On clinical evaluation, there was tenderness to 
palpation at the medial patellar facet.  Quadriceps strength 
was 4+/5 on the right, and 5/5 on the left.  He had a full 
range of motion in both knees with "numbness."  The 
surgical scar was mobile, and apprehension was negative.  The 
diagnostic assessment was that he was status post lateral 
release with chondromalacia patellae.

In January 1992, the veteran reported that the prior numbness 
had decreased in strength and severity.  On clinical 
evaluation, he was still tender to palpation at the medial 
patellar facet.  Quadriceps strength was 5/5, bilaterally.  
The diagnostic assessment was that he had chondromalacia 
patellae.

When the veteran was examined for service separation in 
February 1992, it was noted that he had had arthroscopic 
surgery on the right knee, with lateral release, in August 
1991.  It was also noted that he reported doing well, with 
some sensation of giving way periodically while walking.  On 
examination, he had poor tone in the quadriceps of the right 
leg as compared to the left, and positive patella 
compression.  The right knee was stable in all planes, and he 
had a full range of motion.

When the veteran was examined for VA purposes in May 1992, he 
reported a history of bilateral knee pain.  He indicated that 
he had been wearing a brace on the right knee since 
undergoing surgery on the knee for ligament repair in 1991.  
He complained of continued pain and swelling in the right 
knee on prolonged standing and walking.  He also complained 
of pain in the anterior left knee at times after prolonged 
standing.  He indicated that he no longer did any running, 
and reported very little swelling in the left knee.  On 
examination, there was slight soft tissue swelling of the 
right knee, and slight tenderness to pressure on the anterior 
portion.  There was a well-healed 51/2-inch scar over the 
anterior right knee.  There was no swelling of the left knee, 
but there was slight tenderness to pressure about the 
patella.  There was no limitation of motion of either knee, 
and X-rays of both knees were normal.  His gait was also 
normal.  The diagnostic assessment was that he was status 
post surgery for ligament repair of the right knee, and that 
he had left knee pain of undetermined cause.

When the veteran was examined for VA purposes in May 1993, it 
was noted that he had increasing pain in both knees.  It was 
also noted that he was using a soft patellar strap on the 
right leg.  On examination, he had post-operative skin 
changes and arthroscopic portholes.  There was a significant 
patellofemoral crepitus, bilaterally, with range of motion.  
The knees were stable to anterior and posterior drawer, as 
well as to varus and valgus stressing.  The examiner was 
unable to sublux the patellae.  The diagnostic assessment was 
that the veteran's right knee was status post realignment for 
patellar maltracking, with likely chondromalacia of the 
patella, and that his left knee was affected by 
chondromalacia with crepitus and maltracking in the patella.

When the veteran was examined for VA purposes in March 1997, 
he complained of pain, swelling, and giving way in his right 
knee.  He reported that the discomfort was worse with 
climbing stairs and with prolonged sitting, driving, and 
standing.  He also reported that, when the knee bothered him, 
he experienced limited motion and markedly decreased activity 
levels.  He said that he wore a Palumbo brace on his right 
knee at all times for patellofemoral stability.  He indicated 
that he had similar symptoms in his left knee, but to a 
somewhat lesser degree than on the right.  On examination of 
the right knee, he had marked crepitus on range of motion and 
1+ effusion.  There was tenderness over the medial and 
lateral facets of the patella.  Range of motion was zero to 
135 degrees, the knee was stable in all planes, and he had a 
well-healed lateral release scar.  On examination of the left 
knee, he had mild crepitus on range of motion, and mild 
tenderness over the medial facet of his patella.  Range of 
motion was zero to 135 degrees, and the knee was stable in 
all planes, with no effusion.  X-rays were interpreted to 
reveal minimal joint space narrowing in the medial 
compartments of both knees.  The diagnostic assessment was 
that he had chondromalacia of the patellae.  The examiner 
indicated that he was "[u]nable to comment on [the] DeLuca 
memo without pure speculation."

When the veteran was examined for VA purposes in July 1998, 
he complained of pain and swelling in his knees, particularly 
on the right.  On examination, there was some pain with 
forced extension of the patellae, less so on the left, which 
was noted to be compatible with patellofemoral arthritis.  He 
had a full active and passive range of motion in both knees, 
from zero to 135 degrees, and no laxity.  Q angles were 
normal, and there was an old, well-healed surgical scar on 
the lateral aspect of his right knee.  X-rays were 
interpreted to reveal malpositioning of the patellae, and 
findings suggestive of arthritis.  The diagnostic assessment 
was that he had patellofemoral arthritis of both knees, 
"mild" on the left and "moderate" on the right.  The 
examiner noted that the veteran had pain as a result of these 
conditions, and that the conditions were "secondary to 
malposition of the patella[e] in the patellofemoral 
groove[s]."  In an addendum to the examination report, dated 
in June 1999, the examiner opined that the veteran did not 
have "any functional impairment such as weakness, excess 
fatigability, incoordination or pain due to repeated use or 
flare-ups."

When the veteran was examined for VA purposes on March 27, 
2000, he complained of pain in his knees.  He also complained 
of weakness, stiffness, swelling, inflammation, instability, 
fatigue, and lack of endurance.  He said that he needed to 
rest frequently, and that he wore a right knee brace while 
working.  He indicated that he felt a "popping" in his 
knees, and reported that he had "horrible" flare-ups that 
occurred "continuously" as a result of standing, walking, 
sitting, and climbing stairs.  He indicated that the flare-
ups affected his ability to perform daily functions, though 
he continued to perform them, and he denied having 
constitutional symptoms.

On examination, the veteran had asymptomatic surgical scars 
in the vicinity of his right knee, with no evidence of 
abnormal healing or limitation of function.  There was 
effusion about the right knee, and the knee was unstable, 
with medial patellar laxity.  The left knee was also 
unstable, with lateral patellar laxity.  The degree of 
subluxation and lateral instability was described as "mild 
to moderate," bilaterally.  Drawer and McMurray tests were 
within normal limits, and there did not appear to be any 
acquired, traumatic genu recurvatum manifested by objectively 
demonstrated weakness and insecurity in weight bearing.  It 
was noted that range of motion in the right knee was limited 
by fatigue and weakness.  It was also noted that the 
semilunar cartilage was apparently dislocated on the right, 
resulting in locking, pain, and effusion.  It was not clear 
whether the semilunar cartilage had been removed.  As to the 
left knee, there was no decreased range of motion, and no 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays revealed a normal tibia and fibula, 
bilaterally, with no evidence of malunion or nonunion.  The 
examiner opined that the veteran did not have arthritis, and 
that the proper diagnosis was "chondromalacia bilateral 
knees with maltracking."  The examiner further opined:

After reviewing the veteran's complaints and 
medical history, it is my judgment that the 
extent to which the veteran experience[s] 
functional impairment such as weakness, 
excess fatigue, instability, incoordination 
or pain results in additional loss of range 
of motion beyond that which is demonstrated 
clinically by 50% or 70 degrees.

			*			*			*

[T]he overall disability picture, in terms of 
limited motion and including weakness, excess 
fatigue, incoordination or pain, is best 
equated with flexion which is limited to, in 
my best judgment, 60 degrees and extension 
which is limited to 15 degrees.

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Here, there is no indication that the veteran's service-
connected knee disabilities involve ankylosis, genu 
recurvatum, or impairment of the tibia or fibula.  Rather, 
the record shows that his disabilities have been 
characterized over time by complaints and/or manifestations 
of tenderness, swelling, pain, weakness, instability, and 
lack of endurance.  Consequently, and because there is 
evidence in the file which shows that there are surgical 
scars in the vicinity of the right knee, and which indicates 
that the semilunar cartilage of that knee is dislocated, the 
Board finds that the disabilities in question are most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261, and § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2000).

Under Diagnostic Code 5257, ratings of 10, 20, and 30 
percent, respectively, are warranted for slight, moderate, 
and severe recurrent subluxation or lateral instability of 
the knee.  Under Diagnostic Codes 5258 and 5259, a 10 percent 
rating is warranted for symptomatic removal of the semilunar 
cartilage, and a 20 percent rating is warranted for 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint.

Under Diagnostic Codes 5260 and 5261, a 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees (see 38 C.F.R. § 4.71, Plate II), or limitation of 
flexion to 45 degrees.  A 20 percent rating is warranted for 
limitation of extension to 15 degrees or limitation of 
flexion to 30 degrees.  A 30 percent rating is warranted for 
limitation of extension to 20 degrees or limitation of 
flexion to 15 degrees.  A 40 percent rating is warranted for 
limitation of extension to 30 degrees, and a 50 percent 
rating is warranted for limitation of extension to 45 
degrees.

Under Diagnostic Codes 7803, 7804, and 7805, a 10 percent 
rating is warranted for superficial scars that are poorly 
nourished with repeated ulceration or tender and painful on 
objective demonstration.  Other scars are rated on the basis 
of limitation of function of the part(s) affected.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (2000); VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 23-97 (July 24, 1997); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  However, the combined evaluation 
for the affected leg cannot exceed the rating for amputation 
at the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2000).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2000).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2000).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the veteran is not entitled to a 
compensable rating under Diagnostic Code 5257 for either of 
his knees for the period February 29, 1992, to March 26, 
2000.  The record shows that he complained of "giving way" 
in his knees, especially on the right, prior to March 27, 
2000, and that he reported wearing a right knee brace.  
However, the objective medical evidence shows that he did not 
have clinically identifiable instability of either knee prior 
to March 27, 2000.  Indeed, his knees were specifically noted 
to be stable on examinations conducted in May 1993, March 
1997, and July 1998, and it was not until he was examined on 
March 27, 2000, that instability was found clinically.  
Consequently, it is the Board's conclusion that a compensable 
rating under Diagnostic Code 5257 is not warranted for either 
knee prior to March 27, 2000.

With regard to the application of Diagnostic Code 5257 on and 
after March 27, 2000, the Board finds that no more than a 20 
percent rating is warranted for either knee under that code.  
This is so because the report of the March 27, 2000, VA 
examination describes the subluxation and lateral instability 
in both knees as being "mild to moderate," and because none 
of the other objective evidence in the record in any way 
suggests a higher level of impairment.

With regard to the application of Diagnostic Codes 5258 and 
5259, the Board finds that no more than a 10 percent rating 
is warranted under those codes for the period since February 
29, 1992.  The veteran has persistently complained of pain in 
his knees, and his complaints of pain have on several 
occasions been endorsed by medical examiners.  The Board is 
therefore persuaded that the criteria for an analogous 10 
percent rating for each knee under Diagnostic Code 5259 have 
been satisfied.  See 38 C.F.R. § 4.20 (2000).  However, with 
regard to the higher, 20 percent evaluation available under 
Diagnostic Code 5258, the Board finds that the objective 
medical evidence does not establish that either of the 
veteran's knees is affected with disability manifested by 
frequent locking.  Because the rating criteria in Diagnostic 
Code 5258 are conjunctive (the disability must be manifested 
by frequent episodes of locking, pain, and effusion into the 
joint), and the evidence does not support a finding of 
frequent locking with respect to either knee, the Board finds 
that the criteria for a 20 percent rating under Diagnostic 
Code 5258 have not been met.

With respect to the application of Diagnostic Codes 5260 and 
5261, the Board finds that no more than a 20 percent rating 
is warranted under those codes for either knee for the period 
since February 29, 1992.  The report of the most recent VA 
examination indicates that the veteran's overall disability 
picture, including functional impairments such as weakness, 
excess fatigability, incoordination, and pain (but excluding 
instability, separately discussed above), results in 
disability which can be equated to limitation of flexion to 
60 degrees and limitation of extension to 15 degrees, 
bilaterally.  That sort of limited motion corresponds to no 
more than a 20 percent rating under Diagnostic Codes 5260 and 
5261.  Consequently, and because none of the medical evidence 
from the period since February 29, 1992, demonstrates a 
greater loss in range of motion, the Board finds that the 
criteria for the next highest rating under these codes (30 
percent) have not been met.

With regard to the application of Diagnostic Codes 7803, 
7804, and 7805, the Board finds that no more than a zero 
percent (noncompensable) rating is warranted for the 
veteran's right knee surgical scars for the period since 
February 29, 1992.  This is so because none of the evidence 
in any way suggests that the scars have been poorly 
nourished, subject to repeated ulceration, tender and painful 
on objective demonstration, or otherwise causative of 
limitation of function since the time of the veteran's 
discharge from service in February 1992.

Thus, in summary, it is the Board's decision that, for the 
period February 29, 1992, to March 26, 2000, the veteran is 
entitled to no more than a zero percent (noncompensable) 
evaluation for either knee under Diagnostic Code 5257; no 
more than a zero percent evaluation for right knee scars 
under Diagnostic Code 7803, 7804, or 7805; no more than a 10 
percent evaluation for either knee under Diagnostic Code 5258 
or 5259; and no more than a 20 percent evaluation for either 
knee under Diagnostic Code 5260 or 5261.  It is also the 
Board's decision that, for the period beginning March 27, 
2000, he is entitled to no more than a 20 percent evaluation 
for either knee under Diagnostic Code 5257; no more than a 
zero percent evaluation for the right knee under Diagnostic 
Code 7803, 7804, or 7805; no more than a 10 percent 
evaluation for either knee under Diagnostic Code 5258 or 
5259; and no more than a 20 percent evaluation for either 
knee under Diagnostic Code 5260 or 5261.

As noted previously, separate evaluations may be assigned for 
non-overlapping manifestations of disability.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  However, "the 
evaluation of the same manifestation under different 
diagnoses [is] to be avoided."  38 C.F.R. § 4.14 (2000).

In this regard, the VA General Counsel has indicated that 
separate evaluations may be assigned for instability and 
limitation of motion under Diagnostic Codes 5257 and 5260 or 
5261.  VAOPGCPREC 23-97 (July 24, 1997).  See also Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (indicating that 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, are not applicable to 
ratings under Diagnostic Code 5257 because that diagnostic 
code is not predicated on loss in range of motion).  With 
regard to Diagnostic Codes 5258, 5259, 5260 and 5261, 
however, it does not appear that separate evaluations can be 
awarded under those codes, because they each involve 
consideration of pain and limited motion, and thereby overlap 
with one another.  See, e.g., VAOPGCPREC 9-98 (Aug. 14, 1998) 
(indicating that limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
under that code).

Applying these principles to the facts of the present case, 
it is the Board's conclusion that the veteran is entitled to 
no more than a 20 percent evaluation for each knee during the 
period February 29, 1992, to March 26, 2000 (under Diagnostic 
Code 5260 or 5261) (as noted above, the 10 percent rating 
under Diagnostic Code 5258 or 5259 cannot be combined with a 
rating under Diagnostic Code 5260 or 5261).  It is also the 
Board's conclusion that he is entitled to no more than a 20 
percent evaluation for each knee beginning March 27, 2000, 
under Diagnostic Code 5257, and no more than a separate 20 
percent evaluation for each knee under Diagnostic Code 5260 
or 5261.  Accordingly, because the veteran is already in 
receipt of a 20 percent evaluation for each knee prior to 
March 27, 2000, and additional, separate 20 percent 
evaluations for each knee on and after March 27, 2000, his 
claim for higher evaluations must be denied.

On November 9, 2000, while the veteran's appeal of the 
current issues was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The RO has not yet considered the claims here in question in 
the context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of the present 
claims, without first remanding them back to the RO for 
further action.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a SOC and 
supplemental SOCs furnished the veteran, he has been notified 
of the information and evidence necessary to substantiate his 
claims.  He has been examined on multiple occasions in 
connection with these claims, and it appears that all 
relevant evidence pertaining to the claims has been procured 
for review.  Consequently, inasmuch as VA has already 
fulfilled its duty to notify and assist in this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of these claims, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.


ORDER

A rating in excess of 20 percent for right knee 
chondromalacia for the period February 29, 1992, to March 26, 
2000, is denied.

A rating in excess of 20 percent for right knee 
chondromalacia, with maltracking, limitation of motion and 
dislocated meniscus, for the period beginning March 27, 2000, 
is denied.

A separate rating in excess of 20 percent for instability 
attributable to right knee chondromalacia, for the period 
beginning March 27, 2000, is denied.
 
A rating in excess of 20 percent for left knee 
chondromalacia, with maltracking and limitation of motion, 
for the period beginning February 29, 1992, is denied.
 
A separate rating in excess of 20 percent for instability 
attributable to left knee chondromalacia, for the period 
beginning March 27, 2000, is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

